Name: Council Regulation (EEC) No 1349/90 of 14 May 1990 fixing the production aid for certain varieties of high- quality flint maize sown in the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134 / 14 Official Journal of the European Communities 28 . 5 . 90 COUNCIL REGULATION (EEC) No 1349/90 of 14 May 1990 fixing the production aid for certain varieties of high-quality flint maize sown in the 1990/ 91 marketing year level permitting greater quantities of the crop to be grown but not resulting in production out of proportion to the actual requirements of the Community market , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1340 / 90 ( 2 ), and in particular Article 10a (4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas the objective of the production aid for certain varieties of high-quality flint maize is to encourage the growing of this type ofmaize; whereas the aid must be set at a Article 1 The production aid for high-quality flint maize provided for in Article 10a of Regulation (EEC) No 2727/75 shall be ECU 125 per hectare for maize sown during the 1990 / 91 marketing year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety ^and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY 0 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal , ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 13 . ( 4 ) OJ No C 96 , 17 . 4 . 1990 . ( s ) OJ No C 112 , 7 . 5 . 1990 , p. 34 .